     Case 2:17-cv-06104-MWF-JC Document 80 Filed 04/22/19 Page 1 of 3 Page ID #:1877



1
       Joshua H. Haffner, SBN 188652         Mark R. Thierman, Cal. Bar No. 72913
2      (jhh@haffnerlawyers.com)              (mark@thiermanbuck.com)
       Graham G. Lambert, SBN 303056         Joshua D. Buck, Cal. Bar No. 258325
3      (gl@haffnerlawyers.com)               (josh@thiermanbuck.com)
       HAFFNER LAW PC                        Leah L. Jones, Cal. Bar No. 276448
4      445 South Figueroa St., Suite 2325    (leah@thiermanbuck.com)
       Los Angeles, California 90071         THIERMAN BUCK LLP
5      Telephone: (213) 514-5681             7287 Lakeside Drive
       Facsimile: (213) 514-5682             Reno, NV 89511
6                                            Tel. (775) 284-1500
       Paul D. Stevens, SBN: 207107          Fax. (775) 703-5027
7      (pstevens@stevenslc.com)
       STEVENS, LC                           Attorneys for Plaintiffs JOSHUA B.
8      700 S. Flower Street, Suite 660       BOSWELL, ET. AL.
       Los Angeles, California 90017
9      Telephone: (213) 270-1211
       Facsimile: (213) 270-1223
10
       Attorneys for Plaintiffs JOSE
11     FERNANDEZ, ET. AL.
12
                           UNITED STATES DISTRICT COURT
13

14                       CENTRAL DISTRICT OF CALIFORNIA

15      JOSE FERNANDEZ, ET AL,              JOINT NOTICE OF SETTLEMENT
                                            AND REQUEST TO HOLD ALL
16                  Plaintiffs,             FURTHER PROCEEDINGS IN
                                            ABEYANCE
17                  v.
                                            Case No. 2:17-cv-06104-MWF-JC
18      BANK OF AMERICA, N.A.; and
        DOES 1 through 10, inclusive,
19
                   Defendant.
20

21                                          Consolidated with Case No.: 2:17-cv-
                                            06120-GW-RAO
22      JOSHUA B. BOSWELL, ET. AL.,
23                  Plaintiffs,
24                                          (Assigned To Hon. Michael W. Fitzgerald)
                    v.
25
        BANK OF AMERICA
26      CORPORATION, ET. AL.;

27                 Defendant.
28
     Case 2:17-cv-06104-MWF-JC Document 80 Filed 04/22/19 Page 2 of 3 Page ID #:1878



1

2           TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF

3     RECORD:

4           Plaintiffs Jose Fernandez, Alex Yong and Joshua Boswell (“Plaintiffs”) and

5     Defendants Bank of America N.A. and Bank of America Corporation

6     (“Defendants”) (collectively “the Parties”), hereby notify the Court that the Parties

7     have entered into a tentative settlement that would resolve the above-captioned

8     consolidated Boswell/Fernandez matter in its entirety.

9           The Parties agreed to mediate the above-captioned consolidated action in light

10    of Defendants’ tentative collective and class settlement that was reached in the

11    Flanagan action currently pending in New York state court. (See ECF No. 64)

12    (referencing the Flanagan tentative settlement).1 As this Court is aware, Defendants

13    had agreed to resolve similar claims as those alleged here in the Flanagan action on

14    December 21, 2018.

15          In an attempt to resolve the issues between the Parties, Plaintiffs and

16    Defendants engaged in a full day mediation before a third party neutral (David A.

17    Rotman), which resulted in a tentative settlement. Defendants have agreed to

18    contribute additional money to the Flanagan tentative collective and class settlement

19    in order to resolve all the claims brought in the Flanagan action and the above-

20    captioned consolidated Boswell/Fernandez action.

21          Based on the aforementioned, the Parties respectfully request that this Court

22    hold all further proceedings in abeyance pending approval of the Parties’ tentative

23    collective and class action settlement. There are no pending motions to be ruled on

24    by this Court and there are no deadlines associated with the above-captioned

25

26
    The New York court preliminarily approved the Flanagan collective and class
      1

27 settlement and denied Plaintiff Yong’s motion to intervene in the Flanagan action
28 on April 17, 2019.
     Case 2:17-cv-06104-MWF-JC Document 80 Filed 04/22/19 Page 3 of 3 Page ID #:1879


1
      consolidated Boswell/Fernandez action.
2

3
                                               Respectfully Submitted,
4

5     DATED: April 22, 2019                    THIERMAN BUCK LLP
                                               By: /s/ Mark R. Thierman
6                                              Mark R. Thierman
7                                              Joshua D. Buck
                                               Leah L. Jones
8                                              Attorneys for Plaintiff Joshua Boswell
9
      DATED: April 22, 2019                    HAFFNER LAW PC
10
                                               By: /s/ Joshua H. Haffner
11                                             Joshua H. Haffner
                                               Attorneys for Plaintiffs Jose
12
                                               Fernandez and Alex Yong
13

14
      DATED: April 22, 2019                    STEVENS, L.C.
                                               By: /s/ Paul D. Stevens
15                                             Paul D. Stevens
16
                                               Attorneys for Plaintiffs Jose Fernandez
                                               and Alex Yong
17

18

19

20

21

22

23

24

25

26

27

28
